Case: 13-40626      Document: 00512546414         Page: 1    Date Filed: 02/27/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit


                                    No. 13-40626                               FILED
                                  Summary Calendar                      February 27, 2014
                                                                          Lyle W. Cayce
                                                                               Clerk
ERIC WATKINS,

                                                 Plaintiff-Appellant

v.

WESTON L., Disciplinary Hearing Office, Beaumont Federal Correctional
Complex-Medium,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                              USDC No. 1:12-CV-18


Before KING, DAVIS, and ELROD, Circuit Judges.
PER CURIAM: *
       Eric Watkins, former federal prisoner # 55630-004, appeals the district
court’s dismissal of his civil rights complaint against Weston L., a disciplinary
hearing officer (DHO) at the Federal Correctional Complex in Beaumont,
Texas. He contends that the district court erred in dismissing his complaint
pursuant to Federal Rule of Civil Procedure 12(b)(6) as time barred.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40626    Document: 00512546414      Page: 2   Date Filed: 02/27/2014


                                 No. 13-40626

Specifically, Watkins argues that Heck v. Humphrey, 512 U.S. 477, 486-87
(1994), barred him from filing a civil rights complaint for damages without first
obtaining a ruling invalidating or expunging the disciplinary conviction
because a favorable ruling on his claims would necessarily imply the invalidity
of his disciplinary conviction. According to Watkins, his claims for monetary
damages did not accrue until March 18, 2010, the date the incident report was
expunged, and, thus, his complaint was filed within the two-year statute of
limitations.
      We review the grant of a motion to dismiss under Rule 12(b)(6) de novo.
Elsensohn v. St. Tammany Parish Sheriff’s Office, 530 F.3d 368, 371 (5th Cir.
2008). Because there is no federal statute of limitations for claims brought
pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,
403 U.S. 388 (1971), federal courts borrow the forum state’s general personal
injury limitations period. Brown v. Nationsbank Corp., 188 F.3d 579, 590 (5th
Cir. 1999). In Texas, the applicable limitations period is two years. See Tex.
Clinical Labs, Inc. v. Leavitt, 535 F.3d 397, 407 (5th Cir. 2008).
      Although Texas law governs the length of the limitations period, federal
law determines when a cause of action accrues. Wallace v. Kato, 549 U.S. 384,
388 (2007) (42 U.S.C. § 1983 case); Harris v. Hegmann, 198 F.3d 153, 157 (5th
Cir. 1999) (§ 1983 case). A cause of action accrues when the aggrieved party
knows, or has sufficient information to know, of the injury or damages which
form the basis of the action. Piotrowski v. City of Houston, 51 F.3d 512, 516
(5th Cir. 1995) (§ 1983 case). However, if a judgment in the plaintiff’s favor
would necessarily imply the invalidity of the disciplinary conviction or affect
the duration of his confinement, the claim for damages does not accrue until
the conviction is overturned or otherwise invalidated. See Wallace, 549 U.S. at
393; Heck, 512 U.S. at 486-87.



                                        2
    Case: 13-40626      Document: 00512546414   Page: 3   Date Filed: 02/27/2014


                                 No. 13-40626

      Watkins’s claim that Weston violated his due process and equal
protection rights by willfully refusing to issue him a copy of the DHO’s written
report while providing other similarly-situated inmates with copies of their
reports did not implicate the validity of his disciplinary conviction and would
not have been barred by Heck. See Heck, 512 U.S. at 486-87. Therefore,
Watkins’s cause of action accrued no later than August 28, 2009, when he
initiated the administrative remedy process. See Piotrowski, 51 F.3d at 516.
Even if the statute of limitations was tolled through the conclusion of the
administrative remedy process on December 2, 2009, see Harris, 198 F.3d at
158, it would have expired two years later on December 2, 2011. Because
Watkins’s complaint was filed on January 9, 2012, the district court did not err
in dismissing this claim as time barred.
      However, Watkins also alleged that Weston violated his due process
rights by erroneously convicting him of refusing a work or program assignment
in violation of Bureau of Prisons Prohibited Act Code 306 and sanctioning him
to a loss of 13 days of good time credit, the forfeiture of 10 days of non-vested
good time credit, and a three-month impoundment of his personal property.
Because a favorable ruling on this claim would necessarily imply that
Watkins’s disciplinary conviction was invalid, Heck barred him from filing a
claim for damages without first obtaining a ruling invalidating or expunging
the disciplinary conviction. See Heck, 512 U.S. at 486-87. Therefore, Watkins’s
cause of action did not accrue until the incident report was expunged on March
18, 2010, see Wallace, 549 U.S. at 393; Heck, 512 U.S. at 486-87, and the statute
of limitations expired two years later in March 2012.        Because Watkins’s
complaint was filed in January 2012, the district court erred in dismissing this
claim as time barred.




                                       3
    Case: 13-40626   Document: 00512546414    Page: 4   Date Filed: 02/27/2014


                               No. 13-40626

     Accordingly, the judgment of the district court is AFFIRMED in part and
VACATED in part, and this matter is REMANDED for further proceedings
consistent with this opinion. We intimate no opinion regarding the merits of
Watkins’s claim.




                                     4